Citation Nr: 0911178	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  05-13 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating higher than 30 for 
bilateral pes planus with hallux valgus.   


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1976 to November 
1980. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The Veteran submitted a notice of disagreement (NOD) with the 
RO's June 2007 denial of his claims for service connection 
for substance induced mood disorder and entitlement to 
individual unemployability.  But, after receiving a statement 
of the case (SOC) concerning those additional claims in March 
2008, he did not perfect his appeal of those claims by then 
filing a timely substantive appeal (e.g., VA Form 9 or 
equivalent statement).  See 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2008).  
Due to the Veteran's failure to perfect those claims, they 
are not before the Board.

The Veteran requested a personal hearing at the RO in 
November 2007.  However, the Veteran asked that the RO cancel 
the hearing scheduled for January 2008.  Then, he 
subsequently failed to appear for a rescheduled hearing in 
March 2008.  He has not explained his absence or requested 
that a hearing be rescheduled.


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus is not characterized 
by:  pronounced, marked pronation, extreme tenderness of the 
plantar surfaces of the feet, or marked inward displacement 
and severe spasm of the tendo Achillis on manipulation.  
Further, competent evidence shows that his pes planus would 
be improved by orthopedic shoes or appliances.  

2.  The Veteran's service-connected bilateral foot disability 
is also characterized by bilateral hallux valgus, recurringly 
symptomatic despite several surgical procedures.  

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (2008).

2.  The criteria for a separate 10 percent rating, but no 
greater, for right foot hallux valgus associated with 
service-connected bilateral pes planus have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
3.102, 3.159, 4.1-4.7, 4.14, 4.21, 4.71a, 
Diagnostic Code 5280 (2008); Esteban v. Brown, 6 Vet. App. 
259 (1994).

3.  The criteria for a separate 10 percent rating, but no 
greater, for left foot hallux valgus associated with his 
service-connected bilateral pes planus have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
3.102, 3.159, 4.1-4.7, 4.14, 4.21, 4.71a, 
Diagnostic Code 5280 (2008); Esteban v. Brown, 6 Vet. App. 
259 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VCAA letters dated in March 2003, June 
2006, and April 2008 essentially satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about 
the information and evidence not of record that would be 
necessary to substantiate his increased rating claim; (2) 
informing him about the information and evidence the VA would 
seek to provide; and (3) informing him about the information 
and evidence that he was expected to provide.  38 U.S.C.A. § 
5103(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the 4th element requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  The absence of notice of this element is of no 
consequence since it is no longer required by law.   

Moreover, the RO provided notice in letters dated in March 
and June 2006 that a disability rating and an effective date 
will be assigned if service connection is granted, as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 
(2007).  

But as to his increased rating claim at issue, a content 
error exists in that the VCAA notices of record, including 
the April 2008 notice, are not fully compliant with the U.S. 
Court of Appeals for Veterans Claims (Court's) recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vasquez, the Court recently held that, at a minimum, a 
38 U.S.C.A. § 5103(a) notice requires that the Secretary 
notify the claimant that, to substantiate such a claim, 

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the claimant's employment and daily 
life (such as a specific measurement or 
test result), the Secretary must 
provide at least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Here, the April 2008 VCAA notice letter of record is not 
compliant with element (2) listed above in Vazquez-Flores.  
That is, this letter failed to notify him of the specific 
legal criteria necessary to substantiate a higher rating 
under Diagnostic Code 5276.  Therefore, there is a content 
error present in VCAA notice.  

In this regard, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit Court held that any error by 
VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), concerning any element of a 
claim, is presumed prejudicial.  Further, the VA, not the 
veteran, has the burden of rebutting this presumption by 
showing the error was not prejudicial to the veteran in that 
it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim"); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Additionally, consideration should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In this vein, the presumption of prejudice to the Veteran due 
to the content error in VCAA notice for his increased rating 
claim has been rebutted by evidence of actual knowledge on 
the part of the Veteran.  Specifically, in the Veteran's 
notice of disagreement (NOD) dated in July 2004 the Veteran's 
representative argued that the Veteran's examination had 
shown that "surger[y] was the only option," that the 
Veteran experienced a "severe spasm of the ten[d]o 
achil[l]iss," that the surgeon did not mention orthopedic 
shoes in his report "because they probably would not help," 
and requested a further opinion from the physician on 
"whether or not the orthopedic shoes would help."  All of 
these are elements of a 50 percent rating for flatfoot, 
indicating that the Veteran, or his representative, has 
actual knowledge of the requirements of an increased rating 
to 50 percent for flatfoot under Diagnostic Code 5276.  
Furthermore, the Veteran indicated in his statement dated in 
November 2007 that orthotics were prescribed and provided no 
relief.  Finally, the Veteran's representative in the 
February 2009 Informal Brief Of Appellant In Appealed Case 
stated that the Veteran did not meet the "literal criteria" 
for a 50 percent rating, indicating actual knowledge of the 
criteria for an increased rating.  All of these contentions 
reference the criteria contained within Diagnostic Code 5276.  
Therefore, any content defect was cured by the Veteran's 
actual knowledge of the criteria required for a higher 
evaluation for flatfoot.  

Moreover, a reasonable person should have known the criteria 
for a higher rating under Diagnostic Code 5276 after 
receiving the May 2004 RO rating decision, the October 2004 
SOC, and the October 2007 supplemental SOC (SSOC).  
Specifically, these documents provided the Veteran with a 
summary of the pertinent evidence as to his pes planus claim, 
a citation to the pertinent laws and regulations governing a 
higher rating for his pes planus claim (in this case 
Diagnostic Code 5276), and a summary of the reasons and bases 
for the RO's decision to deny a higher rating for his pes 
planus.  These documents were sufficient to make the 
reasonable person aware of the requirements for a 50 percent 
rating under Diagnostic Code 5276 for pes planus.  Thus, the 
presumption of prejudice has been rebutted by the evidence of 
record. 

With regard to the timing of VCAA notice, the Board sees that 
the RO did not provide the Veteran with all general VCAA 
notice prior to the May 2004 adverse determination on appeal.  
But in Pelegrini II, the Court clarified that in these 
situations the VA does not have to vitiate that decision and 
start the whole adjudicatory process anew, as if that 
decision was never made.  Rather, the VA need only ensure the 
Veteran receives (or since has received) content-complying 
VCAA notice, followed by readjudication of his claims, such 
that he is still provided proper due process.  Id. at 120.  
In other words, he must be given an opportunity to 
participate effectively in the processing of his claims.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Here, the RO cured the timing notice after sending additional 
VCAA notice letters by readjudicating the case by way of an 
SSOC in June 2008.  Therefore, since the RO cured the timing 
error and because the claimant did not challenge the 
sufficiency of the notice, the Board finds that the RO 
complied with its duty to notify.  The timing defect in the 
notice has been rectified by the latter readjudication.  

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The Board notes that the RO 
has obtained the Veteran's service treatment records (STRs), 
relevant VA medical treatment records, and several VA medical 
examinations.  The Veteran has also submitted personal 
statements.  The Veteran has not provided authorization for 
the VA to obtain any additional private medical records.  
Therefore, the Board concludes that the RO has provided all 
the assistance required by the VCAA to develop the Veteran's 
claim.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  The basis of disability evaluations is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The pes planus issue on appeal arises from a claim for an 
increased rating received in January 2003.  As a result, only 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court recently held that the VA's determination of the 
"present level" of a disability may result in a conclusion 
that the disability has undergone varying and distinct levels 
of severity throughout the entire time period the increased 
rating claim has been pending.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  That is to say, the Board must consider 
whether there have been times when the veteran's disability 
has been more severe than at others.  And if there have, the 
Board may "stage" the rating.  The relevant temporal focus 
for adjudicating the level of disability of an increased 
rating claim is from the time period one year before the 
claim was filed (in this case, January 2002) until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  While 
older evidence is not necessarily irrelevant, it is generally 
not needed to determine the effective date of an increased 
rating.  See Francisco, supra.  

When evaluation of a disability is based at least in part on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have due to 
other factors described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

Analysis - Higher Initial Disability Rating for Bilateral 
Foot Disability

The Veteran is currently rated at 30 percent for a bilateral 
foot disorder disability under Diagnostic Code 5276 (pes 
planus).  This rating has been in effect since November 1980. 

The Board has considered other Diagnostic Codes; however, 
there is no evidence of weak foot (Diagnostic Code 5277), pes 
cavus (Diagnostic Code 5278), Morton's disease (Diagnostic 
Code 5279), and hallux rigidus (Diagnostic Code 5281) 
malunion or nonunion of the tarsal or metatarsal bones 
(Diagnostic Code 5283) and for an "other foot injury" 
(Diagnostic Code 5284).  Although there is evidence of 
bilateral hammertoes, the Veteran was not service-connected 
for this disorder.  Rather, when the RO originally awarded 
service connection in a September 1981 decision, it only 
awarded compensation for bilateral pes planus with hallux 
valgus.  Further, the Veteran has not filed a separate claim 
for service connection for hammertoes, on either a direct or 
secondary basis.  Therefore, the Veteran may only receive a 
higher rating under a different diagnostic code or on an 
extra-schedular basis.  As such, these diagnostic codes will 
not be applied.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  

Under Diagnostic Code 5276, a rating of 30 percent requires 
severe disability, characterized by objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  The maximum 50 percent 
rating requires bilateral pes planus that is pronounced, 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achillis on manipulation, and which is not improved 
by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.

Historically, the onset of the Veteran's pes planus in 
service is verified by service treatment records (STRs) 
wherein he received treatment and surgery for his pes planus.  
Post-service records show consistent diagnoses of moderate 
pes planus with bilateral hallus valgus.  See VA medical 
examinations conducted in February 1981, March 1983, April 
2004, and September 2007.  After the Veteran's discharge from 
service, there are minimal outpatient treatment records of 
treatment and no inpatient records of treatment for his foot 
problems. 

Through his representative, the Veteran has submitted lay 
testimony of the following:  that he has been told by his 
doctor that surgery for his feet is the only option, that 
orthopedic shoes would not help, and that there is a severe 
spasm of the tendo achillis.  See the Veteran's July 2004 
NOD.  

However, upon review of the evidence, a higher 50 percent 
rating is not warranted for his pes planus.  38 C.F.R. § 4.7.  
That is, the medical evidence of record, including VA 
examinations conducted in April 2004 and September 2007, do 
not reveal bilateral pes planus that is pronounced, 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achilles on manipulation, which would not be 
improved by orthopedic shoes or appliances.  The April 2004 
VA examiner noted only some tenderness on the right foot, no 
tenderness on the left foot, the Veteran was able to pronate 
both his feet, and there was only a "contracted" alignment 
of the Achilles' tendon for both feet.  A further VA medical 
examination conducted in September 2007 concluded that the 
Veteran suffered from only "moderate" flat feet with 
bunions and hammer toes.  Most significantly, the examiner 
concluded that the Veteran's disorders of the feet could be 
improved by use of orthopedic shoes or appliances.  As such, 
the Veteran does not meet the criteria for a higher rating.  

With regard to functional loss, during the April 2004 VA 
medical examination, the examiner noted the Veteran's 
reported pain of 10 on a scale of one to ten three times a 
week due to pain in his feet.  The Veteran stated that 
aggravating factors were walking or standing for periods of 
time.  Objectively, the examiner noted tenderness, calluses, 
as well as some pain on motion.  But the examiner also 
reflected the Veteran did not use assistive devices.  
Notably, there was no objective evidence of edema, 
instability, or weakness.  During a latter November 2007 VA 
examination, the Veteran complained that repetitive use 
increased the pain but indicated that this did not cause any 
additional loss of motion.  There was no history of flare-ups 
of instability and no assistive devices, but the Veteran did 
report worsening pain.  The examiner found no swelling, no 
crepitus, and no abnormal pressure.  Importantly, the 
examiner stated there was no additional limitation of motion 
due to pain, fatigue, weakness, or lack of endurance with 
repetitive use of the joints.  There was only "minimal" 
impairment of daily occupational activities due to his foot 
disorder.  Thus, the Board concludes that the Veteran's 
contentions regarding his bilateral pes planus are 
outweighed by the medical evidence of record, which firmly 
contradicts the alleged severity of his bilateral pes 
planus, and outweighs the Veteran's lay assertions.  In 
short, although some functional loss is present, the 
Veteran's bilateral pes planus is adequately represented in 
the 30 percent rating assigned.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 206.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 30 
percent for bilateral pes planus.  38 C.F.R. § 4.3.   This 30 
percent level of disability has remained constant throughout 
the entire appeal period.  See Hart v. Mansfield, 21 Vet. 
App. 505, 510 (2007).

The Board has also considered whether the Veteran is entitled 
to a separate 10 percent evaluation for hallux valgus, under 
Diagnostic Code 5280, 38 C.F.R. § 4.71a.  The Board 
acknowledges that the evaluation of the same "disability" 
or the same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14.  A claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  However, 
when a Veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).  See also Fanning v. Brown, 4 Vet. App. 
225 (1993).  

In the present case, the Board finds that Veteran is entitled 
to separate 10 percent ratings for hallux valgus on both his 
right and left foot, under 38 C.F.R. § 4.71a, Diagnostic Code 
5280.  Pursuant to this Diagnostic Code, a 10 percent 
evaluation for hallux valgus, unilateral, requires the foot 
have a resection of the metatarsal head or be found to be 
severe, with symptomatology equivalent to amputation of the 
great toe.  This is the maximum rating available for this 
disorder.  

Here, hallux valgus was previously associated with the 
Veteran's service-connected bilateral foot condition when the 
RO originally granted service connection in a September 1981 
rating decision.  Although hallux valgus with in-service 
bunionectomies and osteotomies and excision of callosities 
has been associated with the veteran's service-connected foot 
disorder, it has never been formally assigned a separate 
rating by the RO or the Board.  Here, the Veteran is entitled 
to separate 10 percent ratings under Diagnostic Code 5280 for 
the right and left foot because his hallux valgus is distinct 
and separate from his pes planus.  Esteban, 6 Vet. App. at 
262.  His hallux valgus was documented bilaterally during 
service and post-service according to VA examinations dated 
in February 1981, March 1983, April 2004, and September 2007.  
As his symptomatology of hallux valgus is not duplicative or 
overlapping of his other pes planus symptoms, separate 10 
percent ratings under Diagnostic Code 5280 do not violate 
VA's anti-pyramiding regulation, 38 C.F.R. § 4.14.  Again, 
this is the maximum rating available under Diagnostic Code 
5280.     

Accordingly, the Board finds that the evidence supports 
separate 10 percent disability ratings for right and left 
foot hallux valgus under Diagnostic Code 5280.  38 C.F.R. 
§ 4.3.  




Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  Since the 
rating criteria reasonably describe the claimant's disability 
level and symptomatology, the veteran's disability picture is 
contemplated by the Rating Schedule, such that the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 
(2008).  

In any event, the Board finds no evidence that the Veteran's 
bilateral foot disability markedly interferes with his 
ability to work, meaning above and beyond that contemplated 
by his separate schedular ratings.  See, too, 38 C.F.R. 
§ 4.1, indicating that, generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  The Board notes that the 
Veteran is currently unemployed, but the VA medical examiner 
in September 2007 indicated that the impact of the Veteran's 
pes planus on his occupational abilities was only 
"minimal."  Further, VA treatment records and the May 2007 
psychological examination noted that the Veteran's 
homelessness was related to drug disorders which are not 
currently service connected.  Finally, there is no evidence 
of any other exceptional or unusual circumstances, such as 
frequent hospitalizations due solely to his service-connected 
bilateral foot disability, to suggest he is not adequately 
compensated for his disability by the regular Rating 
Schedule.  VAOPGCPREC 6-96.  The Board also notes minimal 
post-service outpatient treatment and no post-service in-
patient treatment in the record.  For these reasons an 
extraschedular consideration is not warranted.




ORDER

A disability rating higher than 30 percent for bilateral pes 
planus is denied.

An initial separate disability rating of 10 percent for right 
foot hallux valgus is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

An initial separate disability rating of 10 percent for left 
foot hallux valgus is granted, subject to the laws and 
regulations governing the award of monetary benefits.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


